Citation Nr: 1123841	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  08-11 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for amputation of the right leg above the knee. 

2.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss. 

3.  Entitlement to an initial compensable rating for a scar of the right eye.  

4.  Entitlement to an initial compensable rating for a scar of the forehead. 

5.  Entitlement to service connection for left knee arthritis, including as secondary to service-connected amputation of the right leg above the knee.

6.  Entitlement to service connection for left hip arthritis, including as secondary to service-connected amputation of the right leg above the knee.

7.  Entitlement to service connection for a right shoulder disability, including as secondary to service-connected amputation of the right leg above the knee. 

8.  Entitlement to service connection for a left shoulder disability, to include with impingement syndrome and a rotator cuff tear, including as secondary to service-connected amputation of the right leg above the knee. 

9.  Entitlement to service connection for a scar of the upper lip.  

10.  Entitlement to service connection for a scar of the stomach.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Son, J.G., and W.B.


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to April 1973. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut, dated in October 2007, and rating decisions of the VARO in Boston, Massachusetts, dated in January 2009 and September 2009.  In its October 2007 decision, the RO denied entitlement to service connection for a scar of the upper lip and entitlement to service connection for a scar of the stomach.  Additionally, in its January 2009 decision, the RO denied entitlement to a rating in excess of 60 percent for the Veteran's amputation of the right leg above the knee; entitlement to an initial rating in excess of 10 percent for bilateral hearing loss; entitlement to an initial compensable rating for a scar of the right eye; entitlement to an initial compensable rating for a scar of the forehead; entitlement to service connection for left knee arthritis, including as secondary to service-connected amputation of the right leg above the knee; entitlement to service connection for left hip arthritis, including as secondary to service-connected amputation of the right leg above the knee; entitlement to service connection for impingement syndrome of the right shoulder, including as secondary to service-connected amputation of the right leg above the knee; and entitlement to service connection for a left shoulder rotator cuff tear, including as secondary to service-connected amputation of the right leg above the knee.  Finally, in its September 2009 decision, the RO denied entitlement to service connection for lumbosacral segmental dysfunction. 

In September 2010, the Veteran, his son, and two friends testified at a hearing before the undersigned Veterans Law Judge.   

With regard to the Veteran's right shoulder disability claim, the Veteran's private treatment records indicate that he has been diagnosed with impingement syndrome, tendonitis, and a rotator cuff tear of the right shoulder, and that he has undergone an arthroscopic subacromial decompression and acromioplasty for a full thickness rotator cuff tear of the right shoulder and a decompression of the subcromial space with repair of the right rotator cuff.  In Clemons v. Shinseki, 23 Vet.App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In light of Clemons, the Veteran's claim of entitlement to service connection for an injury of the right shoulder requiring a rotator cuff operation, claimed as secondary to his service-connected right leg amputation, has been recharacterized as a claim of entitlement to service connection for a right shoulder disability, to include impingement syndrome, tendonitis, and a rotator cuff tear, including as secondary to his service-connected amputation of the right leg above the knee, as reflected on the cover page.

Similarly, with regard to his left shoulder disability claim, the Veteran's private treatment records indicate that he has been diagnosed with impingement syndrome and a rotator cuff tear of the left shoulder, for which he underwent a rotator cuff repair surgery.  Again, in Clemons, the Court held that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Accordingly, the Veteran's claim of entitlement to service connection for an injury to the left shoulder requiring a rotator cuff operation, claimed as secondary to his service-connected right leg amputation, has been recharacterized as a claim of entitlement to service connection for a left shoulder disability, to include impingement syndrome and a rotator cuff tear, including as secondary to the Veteran's service-connected amputation of the right leg above the knee, as reflected on the cover page.

The issues of entitlement to service connection for damage to four of the Veteran's front teeth and two of his lower teeth; entitlement to service connection for a heart condition, including as secondary to service-connected amputation of the right leg above the knee; blood clotting in the right leg, including as secondary to service-connected amputation of the right leg above the knee; entitlement to service connection for depression, including as secondary to service-connected amputation of the right leg above the knee; entitlement to service connection for a right thigh disability, to include decreased muscle mass and spasms, including as secondary to service-connected amputation of the right leg above the knee; entitlement to service connection for scars of the right thigh, including as secondary to service-connected amputation of the right leg above the knee; entitlement to service connection for a deep vein thrombosis (DVT) of the left leg with pulmonary emboli, including as secondary to service-connected amputation of the right leg above the knee; and entitlement to service connection for a scar of the left eye/eyebrow, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See April 2007 treatment records from Sisters of Providence Health System, Veteran's November 2007 claim, Dr. Michael Rosen's March 2008 treatment note, Veteran's April 2008 claim, and the September 2010 Board hearing transcript.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for left knee arthritis, including as secondary to service-connected amputation of the right leg above the knee; entitlement to service connection for left hip arthritis, including as secondary to service-connected amputation of the right leg above the knee; entitlement to service connection for a right shoulder disability, to include impingement syndrome, tendonitis, and a rotator cuff tear, including as secondary to service-connected amputation of the right leg above the knee; entitlement to service connection for a left shoulder disability, to include impingement syndrome and a rotator cuff tear, including as secondary to service-connected amputation of the right leg above the knee; entitlement to service connection for lumbosacral segmental dysfunction, including as secondary to service-connected amputation of the right leg above the knee; and entitlement to service connection for a scar of the stomach, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On September 1, 2010, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that a withdrawal of his appeal as to the issues of entitlement to an initial rating in excess of 10 percent for bilateral hearing loss, entitlement to an initial compensable rating for a scar of the right eye, and entitlement to an initial compensable rating for a scar of the forehead is requested.

2.  The Veteran's scar on his upper lip was incurred in, or caused by, his military service.

3.  The Veteran's right leg is amputated above the knee, at the middle or lower third of the thigh.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran as to the claims of entitlement to an initial rating in excess of 10 percent for bilateral hearing loss, entitlement to an initial compensable rating for a scar of the right eye, and entitlement to an initial compensable rating for a scar of the forehead, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for entitlement to service connection for a scar of the Veteran's upper lip have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  The criteria for a rating in excess of 60 percent for amputation of the right leg above the knee have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.68, 4.71a, Diagnostic Codes (DCs) 5160-5162 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissals

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  An appeal may be withdrawn on the record at a hearing, or in writing.  38 C.F.R. § 20.204(b)(1).  In the present case, at his September 2010 Board hearing, prior to the promulgation of a decision in this case, the Veteran requested that the issues of entitlement to an initial rating in excess of 10 percent for bilateral hearing loss, entitlement to an initial compensable rating for a scar of the right eye, and entitlement to an initial compensable rating for a scar of the forehead be withdrawn.  This statement acts as a withdrawal of the Veteran's bilateral hearing loss, right eye scar, and forehead scar claims, and hence, there remains no allegation of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.


II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to the Veteran's upper lip scar claim, because the Board is herein granting entitlement to service connection of a scar of the upper lip, representing a full grant of the benefit sought on appeal, any failure with respect to the duty to notify or assist is nonprejudicial. 

With regard to his right leg amputation claim, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in May 2008 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above, and provided the Veteran with information on how VA determines and assigns effective dates.  As such, the May 2008 letter satisfied VA's duty to notify.  

As to the duty to assist, the RO has provided the Veteran with a VA amputation examination, a VA joints examination, and a hearing before a Veteran's Law Judge.  Additionally, the RO has obtained all treatment records adequately identified by the Veteran, including his service and private treatment records.  Significantly, however, the Board highlights that, at his September 2010 Board hearing, the Veteran reported that he was not receiving any treatment for his right leg amputation.  Despite the Veteran's report, however, the Board notes that, at his June 2008 VA examination, the examiner noted that, about four years earlier (i.e., in approximately 2004), the Veteran was afforded a new prosthetic for his right leg amputation.  In this regard, the Board acknowledges that a copy of treatment records pertaining to the Veteran's new prosthetic have not been associated with the claims file.  However, the Board points out that, while the 2004 treatment records pertain to the Veteran's right leg amputation, such records would show, at most, the location of the Veteran's right leg amputation in 2004 (i.e., four years prior to the time that the Veteran filed his right leg amputation claim in April 2008), and would not provide any further information regarding the current location of the Veteran's right leg amputation.  Moreover, the Board finds that the evidence of record, including an April 2007 treatment record from the Sisters of Providence Health System, a June 2008 amputation examination report, an October 2008 joints examination report, the Veteran's September 2010 hearing testimony, and his statements submitted in support of his claim, adequately addresses the location of the Veteran's right leg amputation.  In this regard, the Board highlights that VA is not required to search for evidence, which even if obtained, would make no difference in the result.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) (quoting Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Soyini v. Derwinski, 1 Vet. App. 541 (1991) (declining to require strict adherence to technical requirements and impose additional burdens on VA when there was no benefit flowing to the claimant).  Consequently, the Board finds that a remand for these records is not warranted. 

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


III.  Service Connection 

With regard to his upper lip scar claim, the Veteran contends that he incurred a deep laceration to his lip as a result of an in-service automobile accident when several of his front teeth cut through his lip, requiring him to get sutures.  See November 2007 notice of disagreement and September 2010 Board hearing transcript.  In this regard, the Veteran has reported that he has had a scar on his upper lip since the in-service accident.    

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

A review of the Veteran's service treatment records reveals that, in October 1972, following a hit and run accident in which the Veteran was hit by a car while walking, the Veteran received treatment for several facial lacerations, including a full thickness perforation on the right side of the upper lip from a loose front tooth, which required sutures in order to reconstitute the vermilion border.  

The Veteran's post-service treatment records are devoid of evidence of treatment for, or a diagnosis of, a scar of the upper lip.  Significantly, however, at his September 2010 Board hearing, the Veteran reported that he had suffered from several injuries at the time of the in-service automobile accident, including scarring to his face.  In this regard, the Veteran reported that, at the time of the accident, the primary focus of his medical treatment was his right leg injury, which required an amputation of the lower half of his leg, and as such, little mention was made in his records regarding his other, less severe injuries.  Additionally, at the time of his hearing, it was noted on the record that the Veteran had a scar above his lips on the right-hand side.   

Based on the foregoing, the Board finds that the evidence supports a finding that the Veteran's current upper lip scar was caused by his military service, and specifically, an in-service automobile accident in October 1972.  In making this determination, the Board notes that the Veteran is competent to report having an upper lip laceration during service, which subsequently developed into a scar on his upper lip.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The Veteran is also competent to report that he was involved in an automobile accident in service, during which his lip was lacerated.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  In this regard, the Board highlights that competent testimony is limited to that which the witness has actually observed and is within the realm of his or her personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether his lip was cut in an automobile accident during service, which required sutures, and whether he has had a scar on his lip since this accident.  

Moreover, the Board finds no reason to doubt the credibility of the Veteran in reporting that he suffered facial lacerations, including a laceration on the right side of his upper lip, during an in-service automobile accident and has since had a scar on his upper lip.  His records are internally consistent, and the Board finds it facially plausible that a laceration of the lip from a loose tooth could result in the subsequent development of a scar above the lip.  In this regard, the Board notes that the Veteran has consistently reported the incident in service that caused his scar, as well as a continuity of scar symptomatology since this incident, as evidenced by his November 2007 notice of disagreement, April 2008 substantive appeal, and his testimony at the September 2010 Board hearing.  Additionally, the Board finds the fact that the Veteran's service treatment records confirm that, in October 1972, following an automobile accident, the Veteran had a full thickness perforation on the right side of his upper lip from a loose front tooth that required sutures, further bolsters the Veteran's statements.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).  

As such, the Board finds that the Veteran meets all of the elements required for service connection.  As noted on the record at his September 2010 Board hearing, the Veteran currently has a scar on the right side of his upper lip.  Additionally, he has consistently reported the incident in service that caused his lip scar.  Moreover, he has provided competent and credible evidence of a continuity of symptomatology (i.e., scarring) since service.  In this regard, the Board notes that, because the Veteran has reported that his lip scar was incurred during service, and has been present since, no medical opinion as to the etiology of his scar is necessary to grant service connection.  See 38 C.F.R. § 3.303(b).  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for a scar of his upper lip is granted.  


IV.  Increased Rating

The Veteran was originally granted service connection for an amputation of the right leg above the knee with a fracture of the pubic rami in a June 1973 rating decision and was assigned a 100 percent disability evaluation, effective May 1, 1973, pursuant to 38 C.F.R. § 4.71a, DC 5162, as well as entitlement to special monthly compensation under 38 U.S.C.A. § 314(k) for anatomical loss of one foot, effective May 1, 1973.  Subsequently, in a May 1974 decision, the RO recharacterized the Veteran's right leg disability as an amputation of the right leg above the knee, and reduced the disability rating assigned under 38 C.F.R. § 4.71a, DC 5162, to 60 percent, effective August 1, 1974.  Thereafter, in April 2008, the Veteran submitted a claim for an increased rating for his amputation of the right leg above the knee, asserting that a higher rating is warranted.  

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  However, as discussed below, in this case, the record reflects that the Veteran's disability has remained constant with respect to the applicable schedular criteria. 

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id. 

As noted above, the Veteran's right leg amputation is rated under 38 C.F.R. § 4.71a, DC 5162.  In this regard, the Board notes that thigh amputations are evaluated under 38 C.F.R. § 4.71a, DCs 5160, 5161, and 5162 according to the location of the amputation.  Under DC 5162, a 60 percent rating is assigned for amputation of the thigh at the middle or lower thirds of the thigh; under DC 5161, an 80 percent rating is assigned for an amputation at the upper third of the thigh (i.e., one-third of the distance from the perineum to the knee joint measured from the perineum); and under DC 5160, a 90 percent evaluation, which is the maximum rating available for a thigh amputation, is assigned for amputation of the thigh where there is disarticulation with loss of the extrinsic pelvic girdle muscles.  In this regard, the Board highlights that Dorland's Illustrated Medical Dictionary (28th ed. 1994), defines "disarticulation" as an amputation or separation at a joint.  

At the outset, the Board notes that there is no indication from the evidence of record that, since filing his right leg amputation claim in April 2008, the Veteran has received any treatment for his right leg amputation.  In this regard, at his September 2010 Board hearing, the Veteran reported that he was not receiving any treatment for his right leg amputation, but that he did occasionally take medication for leg pain, which was prescribed by his primary care physician, Dr. Howard.  However, despite the fact that the Veteran has not received any treatment specifically for his right leg amputation, during private treatment for chest pain and left leg pain at the Sisters of Providence Health System in April 2007, the Veteran was noted to have an amputation of the right leg above the knee due to an injury following an automobile accident years prior; and during treatment for pulmonary embolism and infarction with Dr. Michael Rosen in March 2008, the Veteran was noted to have a bionic right leg.  

Thereafter, in June 2008, the Veteran was afforded a VA examination of his right leg amputation.  At the outset of the examination report, the examiner noted that, following an October 1972 hit and run accident, the Veteran underwent a below the knee amputation, which was followed by an above the knee amputation and skin graft, with a further surgery conducted in 1974 in order to fit his prosthetic properly.  Additionally, the examiner noted that, four years earlier (i.e., in approximately 2004), the Veteran was provided with a new prosthetic that was computerized, which the Veteran wore daily.  At his examination, the Veteran reported that he was very active, but noted that he did have intermittent spasms in the back of his thigh approximately twice a year, for which he took a muscle relaxer.  In this regard, the Veteran reported that he missed approximately two days of work a year as a result of his right leg amputation.  Additionally, at his examination, the Veteran denied having any parasthesias, weakness, or skin breakdown in his right thigh.  

On examination, the examiner noted that the Veteran's right leg amputation was in the lower third of the thigh.  The examiner also noted that the Veteran's remaining femoral bone was without deformity, although he did have decreased muscle mass of the right thigh, with his right thigh measuring 13 inches in diameter as compared to his left thigh, which measured 23 inches in diameter.  Additionally, the examiner noted that the Veteran had right thigh strength within normal limits, circulation within normal limits, no limitation of motion or instability in the joint above the amputation site, and no neuroma.  Finally, on examination, the examiner noted that the Veteran had multiple scars, including a 4.5 by 1 inch mid-stump scar that was deep and hyperpigmented, a 28 by 1 inch scar with several depressed areas, an 8 by 0.5 inch scar that was deep and hyperpigmented, a 2 by 0.25 inch scar that was deep and hyperpigmented, a 2 by 0.5 inch scar that was elevated/raised, a 4.5 by 0.2 inch scar that was hypopigmented, and a 3 by 5 inch anterior aspect scar from a skin graft that was hyperpigmented.  

Based on this physical examination, the examiner diagnosed the Veteran with status-post right leg amputation above the knee with loss of muscle mass, multiple scars, normal strength, and normal circulation.  The examiner then went on to report that the Veteran had done very well with his new prosthetic, which allowed him greater flexibility and mobility.  In this regard, the examiner noted that the Veteran's amputation was above the knee, permitting satisfactory prosthesis, and that the only stump defect present was scarring.  Finally, the examiner noted that the Veteran's right leg amputation resulted in only mild functional impairment, with only two days of lost work within the past year.  

Subsequently, in October 2008, the Veteran was afforded a VA joints examination.  At that time, the examiner noted that the Veteran's right femur was within normal limits, and that his right tibia, fibula, and knee were absent.  The examiner also noted that the Veteran did not require any assistive devices for ambulation.  

Finally, at his September 2010 Board hearing, the Veteran reported that his right leg amputation had worsened insofar as he had begun having chest pains, feeling as though he had blood clotting in his right leg and his lungs, and additional muscle spasms in his right thigh.  Further, the Veteran and his son reported that the Veteran occasionally missed work (i.e., approximately three times a month) as a result of his right leg pain.  Additionally, the Veteran reported that he had begun to use Canadian crutches when he was at home and on Sundays.  Finally, the Veteran reported that, approximately once a year, his right leg would become sore for about ten days at a time, causing him to be unable to use his prosthetic leg, and that on such occasions, he used a wheelchair at work.  

Based on a thorough review of all of the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 60 percent for the Veteran's amputation of the right leg above the knee under 38 C.F.R. § 4.71a, DC 5162.  In reaching this determination, the Board finds it significant that at no point during this appeal has the Veteran's right leg amputation been noted to be at a point at or above the upper third of the thigh (i.e., one-third of the distance from the perineum to the knee joint, measured from the perineum), as is required to justify an 80 percent evaluation.  Rather, during treatment at the Sisters of Providence Health System in April 2007, the Veteran was noted to have an above the knee amputation and the June 2008 VA examiner specifically noted that the Veteran's right leg amputation was in the lower third of the thigh.  Moreover, the evidence fails to show that the Veteran's right leg amputation has resulted in disarticulation (i.e., amputation at a joint) with loss of the extrinsic pelvic girdle muscles.  Rather, while the June 2008 VA examiner noted that the Veteran had decreased muscle mass of the right thigh, his right thigh muscles were still present and his right thigh strength was found to be within normal limits.  As such, because the evidence of record shows that the Veteran's right leg amputation is at the lower one-third of his thigh, rather than the upper third of his thigh, and because there is simply no evidence indicating that his right leg amputation has resulted in disarticulation with loss of the extrinsic pelvic girdle muscles, the Board finds that the Veteran is not entitled to a rating in excess of 60 percent for his right leg amputation above the knee under 38 C.F.R. § 4.71a, DC 5162.  


V.  Extraschedular Rating

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the symptoms associated with the Veteran's amputation of the right leg above the knee are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria 

reasonably describe these disabilities.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.  


ORDER

The Veteran's appeal as to the issue of entitlement to an initial rating in excess of 10 percent for bilateral hearing loss is dismissed.

The Veteran's appeal as to the issue of entitlement to an initial compensable rating for a scar of the right eye is dismissed.

The Veteran's appeal as to the issue of entitlement to an initial compensable rating for a scar of the forehead is dismissed.

Service connection for a scar of the Veteran's upper lip is granted.  

Entitlement to a rating in excess of 60 percent for amputation of the right leg above the knee is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  For the reasons set forth below, the Board finds that additional development is required in this case.  Specifically, on remand, the Veteran should be afforded VA examinations assessing the etiology of his bilateral shoulder disability, left hip arthritis, left knee arthritis, and scar of the stomach; and further attempts should be made to obtain a complete copy of the Veteran's private treatment records.  
 
With regard to his left hip and left knee claims, the Veteran essentially contends that the amputation of his right leg has resulted in overuse of his left leg, and that such overuse has resulted in pain and arthritis in his left hip and knee.  See September 2010 Board hearing transcript.  In this regard, the Veteran has further reported that his primary care doctor has prescribed him pain medication for his left hip and knee pain.  See September 2010 Board hearing transcript.

The Board acknowledges that, in October 2008, the Veteran was afforded a VA examination of his left hip and left knee, and that at that time, the VA examiner provided the opinion that he could see no correlation between the Veteran's right leg amputation and his currently diagnosed degenerative arthritic changes of the left hip and knee, which were shown by x-rays conducted at that time.  Significantly, however, the examiner failed to provide any rationale or explanation for this opinion.  As such, the examination report is not adequate for rating purposes, and this matter must be remanded.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (stating that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, a new medical examination is necessary to make a determination in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).   

With regard to his left and right shoulder disability claims, the Veteran essentially contends that he currently has a bilateral shoulder disability that is caused or aggravated by his service-connected amputation of the right leg above the knee.  Specifically, he asserts that, due to his right leg amputation, he is required to occasionally use Canadian crutches, and that the pressure placed on his shoulders from such use has resulted in his current shoulder pain and disabilities.  See September 2010 Board hearing transcript.  

A review of the evidence of record indicates that, from April 1987 to March 1991, the Veteran was followed by several doctors at Mulberry Orthopedic Associates for impingement syndrome, tendonitis, and a rotator cuff tear of the right shoulder, and that he underwent an arthroscopic subacromial decompression and acromioplasty for a full thickness rotator cuff tear in January 1990, as well as a decompression of the subcromial space with repair of the rotator cuff in March 1990.  Additionally, the record reveals that, from August 1997 to November 1997, the Veteran was followed by several doctors at Mulberry Orthopedic Associates for impingement syndrome and a rotator cuff tear of the left shoulder, including undergoing a rotator cuff repair surgery in October 1997.   Moreover, although the Veteran has reported that he is not currently receiving treatment for his bilateral shoulder disability, at his September 2010 Board hearing, he provided competent reports of current bilateral shoulder pain that has persisted since his earlier rotator cuff surgeries, especially after using his Canadian crutches.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  

In this regard, the Board notes that, although the Veteran is service connected for an amputation of the right leg above the knee; has been diagnosed with impingement syndrome, tendonitis, and a rotator cuff tear of the right shoulder, and impingement syndrome and a rotator cuff tear of the left shoulder; and has provided competent reports of continuing bilateral shoulder pain, to date, no medical opinion has adequately addressed whether the Veteran's bilateral shoulder disability is caused or aggravated by his service-connected amputation of the right leg above the knee.  In this regard, the Board notes that, under the VCAA, VA is obliged to provide a medical examination and/or get a medical opinion when the record contains competent evidence that the claimant has a current disability; the record indicates that the disability, or signs and symptoms of disability, may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Based on the foregoing, the Board finds that a medical opinion addressing whether the Veteran's service-connected amputation of the right leg above the knee has caused or aggravated his bilateral shoulder disability is necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to his stomach scar claim, the Veteran essentially contends that he developed a scar on his stomach as a result of a surgery performed after an in-service automobile accident in October 1972.  See November 2007 notice of disagreement and September 2010 Board hearing transcript.  A review of the Veteran's service treatment records reveals that, in October 1972, following a hit and run accident in which the Veteran was hit by a car while walking, the Veteran underwent an abdominal laparotomy for internal injuries, during which a midline incision was made above and below the umbilical area and entering the abdomen that was subsequently sutured together.  Thereafter, at the time of a medical board proceeding in March 1973, the Veteran was noted to have a healed scar of the umbilicus secondary to an automobile accident in October 1972.  Moreover, although the Veteran has not reported any post-service treatment for his stomach scar, he has provided competent reports that such a scar currently exists and has been present since the in-service surgery.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  As such, because there is competent evidence of record indicating that the Veteran underwent a surgical procedure during service in which an incision was made in the Veteran's abdomen/stomach, competent evidence that he had a healed scar of the umbilicus prior to separation from service, and competent reports of a current stomach scar that has persisted since the in-service surgery, a medical opinion regarding whether the Veteran has a current stomach scar that is related to service is necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, the Board notes that a review of the record reveals that some of the Veteran's relevant private treatment records have not yet been associated with the claims file.  Specifically, a May 2003 operative note indicates that the Veteran underwent chondroplasty of the medial femoral condyle and partial medical meniscectomy of his left knee following a twisting injury under the care of Dr. Joseph H. Sklar.  In this regard, the Board notes that the Veteran had previously received treatment from Dr. Sklar and several other doctors at Mulberry Orthopedic Associates from April 1987 to March 1998.  Significantly, however, records from Mulberry Orthopedic Associates dated from March 1998 to May 2003 have not been associated with the claim file.  Similarly, no subsequent treatment records regarding the Veteran's left knee following the May 2003 surgery have been associated with the claims file.  Additionally, at his September 2010 Board hearing, the Veteran reported that his private care physician, Dr. Howard, in Springfield, Massachusetts, had prescribed him pain medication for his left hip and knee pain.  Significantly, however, to date, none of Dr. Howard's treatment records have been associated with the claims file.  In this regard, the Board notes that VA has a duty to make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include private medical records.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  Accordingly, on remand, efforts should be made to obtain a complete copy of the Veteran's outstanding private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment with respect to all private health care providers who have treated his bilateral shoulder disability, left hip disability, left knee disability, and/or abdominal scar, to specifically include treatment records from 1) the Mulberry Orthopedic Associates and/or Dr. Joseph H. Sklar, dated from March 1998, forward; and 2) Dr. Howard in Springfield, Massachusetts.  Following the receipt of any necessary authorizations from the Veteran, attempt to obtain any medical records identified by the Veteran.  If these records are not available, request that the doctors provide a negative reply.  

2.  Once the foregoing development has been completed, schedule the Veteran for a VA orthopedic examination of his left and right shoulders.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should provide an opinion as to the diagnosis of any left and/or right shoulder disabilities found to be present.  In this regard, the Board notes that the record reveals diagnoses of impingement syndrome, tendonitis, and a rotator cuff tear of the right shoulder; and impingement syndrome and a rotator cuff tear of the left shoulder.    

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left and/or right shoulder disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected amputation of the right leg above the knee either (a) caused or (b) aggravated any current left and/or right shoulder disability.  In doing so, the examiner should specifically acknowledge and discuss the Veteran's contentions that his bilateral shoulder disability is caused or aggravated by his use of Canadian crutches.  The examiner should also discuss the significance, if any, of medical evidence of record indicating that the Veteran underwent 1) an arthroscopic subacromial decompression and acromioplasty for a full thickness rotator cuff tear of the right shoulder in January 1990 and a decompression of the subcromial space with repair of the right rotator cuff in March 1990, following a February 1987 injury at work; and 2) a rotator cuff repair surgery of the left shoulder in October 1997 following an injury at work in approximately August 1996. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Also, schedule the Veteran for a VA orthopedic examination of his left hip.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should provide an opinion as to the diagnosis of any left hip disabilities found to be present.  In this regard, the Board notes that the record reveals a diagnosis of degenerative changes of the left hip.    

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left hip disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected amputation of the right leg above the knee either (a) caused or (b) aggravated any current left hip disability.  In doing so, the examiner should specifically acknowledge and discuss the Veteran's contentions that, since his right leg amputation at the age of 19, he has overused his left leg.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Also, schedule the Veteran for a VA orthopedic examination of his left knee.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should provide an opinion as to the diagnosis of any left knee disabilities found to be present.  In this regard, the Board notes that the record reveals diagnoses of degenerative changes of the left knee, a torn left medial meniscus, a chondral injury of the left medial femoral condyle, and post-traumatic degenerative changes of the left knee.      

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left knee disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected amputation of the right leg above the knee either (a) caused or (b) aggravated any current left knee disability.  In doing so, the examiner should specifically acknowledge and discuss the Veteran's contentions that, since his right leg amputation at the age of 19, he has overused his left leg.  The examiner should also specifically acknowledge and discuss the significance, if any, of the fact that 1) x-rays conducted in January 1989 revealed some early spurring of the left tibial eminences and medial condyle; 2) in January 1989, Dr. Joseph H. Sklar reported that, due to the Veteran's above the knee amputation on the right side in 1972, the Veteran had been required to put more weight on his left knee; and 3) in May 2003, following a twisting injury, the Veteran underwent chondroplasty of the medial femoral condyle and partial medial meniscectomy of his left knee.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Schedule the Veteran for a VA skin examination regarding his stomach scar.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner should describe any current scars present on the Veteran's abdomen and/or stomach.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current abdominal and/or stomach scarring had its onset during active service or is related to any in-service disease or injury.  In doing so, the examiner should specifically acknowledge and discuss the fact that 1) the Veteran underwent an abdominal laparotomy for internal injuries in October 1972, following a hit and run accident, during which a midline incision was made above and below the umbilical area and entering the abdomen, which was subsequently sutured together; 2) at the time of a medical board proceeding in March 1973, the Veteran was noted to have a healed scar of the umbilicus secondary to an automobile accident in October 1972; and 3) post-service, at the time of a January 1990 right shoulder arthroscopy, the Veteran was noted to have no abdominal scars.  The examiner should also specifically acknowledge and discuss the Veteran's reports (which for purposes of providing this opinion, should be accepted as credible) regarding a continuity of symptomatology (i.e., scarring) since service.  
 
The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  Then, review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination reports.  If the requested reports do not include adequate responses to the specific opinions requested, the report(s) must be returned for corrective action.

7.  Finally, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


